Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-5, 8-11, 13-22, and 25-27 are pending and rejected. Claims 23 and 24 are withdrawn as being directed towards non-elected species. Claims 1, 5, and 14 are amended and claims 6, 7, and 12 are cancelled.
	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.
 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “energy impacting apparatus” in claims 14 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-20, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu, US 2017/0338472 A1 in view of Jang, US 2017/0352868 A1, and Kim, US 2007/0087268 A1. 
It is noted that the second inventor is used for US 2017/0352868 A1 to differentiate between the references. 
Regarding claims 1 and 14, Zhamu teaches process for producing graphene encapsulated particulates for an alkali metal battery (abstract, where the battery electrode containing the produced active material is for a lithium-ion battery, lithium metal secondary battery, sodium-ion battery, sodium metal secondary battery, etc., 0077, such that the battery includes alkali metal batteries) said process comprising: 
(B) mixing multiple particles of a graphitic material, multiple particles of a lithium-attracting or sodium-attracting metal selected from Zn, Ti, Al, Co, Ni, or Sn, or alloys thereof and an optional ball-milling media to form a mixture in an impacting chamber of an energy impacting apparatus (0049-0050, 0060, and 0100); 
(C) operating said energy impacting apparatus with a frequency and an intensity for a length of time sufficient for peeling off graphene sheets from said graphitic material and transferring said graphene sheets to surfaces of the solid electrode active particles, i.e. the lithium or sodium-attracting metal, to produce graphene-embraced electrode active particles inside said impacting chamber (0051); and 
(D) recovering said graphene-embraced electrode active material from said impacting chamber (0052). 
They teach that the solid electrode active particles can be pre-coated with a carbon precursor material such as a polymer where the coated electrode active material is heated to convert the precursor material to a carbon material and pores, wherein the pores for empty spaces between surfaces of the solid electrode active material particles and the graphene sheets, and the carbon material is coated on the surface of the solid electrode active material particles and/or chemically bonds the graphene sheets together (0057). They teach that the electrode active material for an anode maybe nickel, cobalt, and titanium among others such as tin and aluminum (0060). Since they indicate that the solid active material can be coated with a polymer which is then carbonized, this indicates that materials such as aluminum and tin can undergo heating to a temperature at which a polymer material carbonizes. They teach that the battery electrode contains the graphene-embraced electrode active material produced by the described method (0077), indicating that it is desirable to use graphene embraced electrode active material particles in a battery electrode. 
They teach that the invention relates to the field of lithium batteries (0001). They teach that the battery electrode containing the graphene-embraced electrode active material may be a lithium-ion battery, lithium metal secondary battery, sodium-ion battery, or a sodium metal secondary battery (0077). They teach that the particles of electrode active material may be an anode active material selected from lithiated and un-lithiated zinc, aluminum, titanium, nickel, cobalt, etc. (0060).
They do not teach forming a graphene-embraced particle formed by coating a sacrificial particle with a lithium-attracting or a sodium-attracting metal or partially or completely removing the sacrificial particle. 
Jang teaches process for producing graphene/carbon particulates for an alkali metal battery (where a graphene-carbon hybrid foam is provided for a lithium or sodium metal battery, i.e. and alkali metal battery, see for e.g. abstract, where the process provides graphene-coated or graphene-embraced polymer particles that are consolidated and pyrolyzed, 0049-0055) said process comprising: 
(A) Depositing particles or coating of a lithium-attracting metal or sodium attracting metal onto surfaces of a sacrificial material to obtain metal-deposited sacrificial particles, wherein said lithium-attracting or sodium-attracting metal is selected from Au, Ag, Mg, Zn, Li, Na, K, Al, Fe, Mn, Sn, V, Cr, or an alloy thereof (where a controlled amount of a higher melting point metal such as Au, Ag, Ni, Mn, and Fe is deposited on the surfaces of carrier polymer particles, 0159, indicating a lithium-attracting or sodium-attracting metal is applied to the polymer particle surface, where the polymer is pyrolyzed to be converted to carbon, 0055, indicating it is sacrificial, i.e. at least a portion of the polymer is removed during pyrolyzing); 
(B) mixing multiple particles of a graphitic material, said metal-deposited sacrificial particles, and an optional ball-milling media to form a mixture in an impacting chamber of an energy impacting apparatus (0049-0051, 0056, and 0159); 
(C) operating said energy impacting apparatus with a frequency and an intensity for a length of time sufficient for peeling off graphene sheets from said graphitic material and transferring said graphene sheets to surfaces of said metal-deposited sacrificial particles to produce graphene-embraced metal-deposited polymer particles inside said impacting chamber (0051 and 0159); 
(D) recovering said graphene-embraced metal-deposited sacrificial particles from said impacting chamber (0052 and 0159); and 
(E) partially or completely removing the sacrificial particles from the graphene-embraced metal-decorated sacrificial particles to form porous graphene particulates (pyrolyzing said graphene-embraced metal-deposited polymer particles to thermally convert said polymer into pores and carbon or graphite that bonds said graphene sheets, 0055, such that the polymer or sacrificial material is at least partially removed during conversion to carbon).
Jang teaches that during pyrolysis the carbon atoms are able to permeate around the metal coating layer to bond together graphene sheets (0159) and after pyrolysis the foam has a cell configuration where each cell contains an integral graphene carbon-metal foam where the metal is deposited on the pore walls or lodged inside of the pores, which is depicted as having a porous core, and the cells can have macroscopic or mesoscopic pores, and the metal is located in the pores (0099 and Fig. 2bc). It is noted that since they indicate when coating the polymer with metal that the carbon atoms are able to permeate around the metal and they indicate that the polymer becomes porous upon pyrolysis (0099), the metal would also be expected to be in the pores of the carbon material because the carbon is around the metal so as to provide a graphene shell encapsulating a porous core and the porous core comprises one or a plurality of pores (Fig. 2B), and pore walls, where the lithium-attracting or sodium-attracting metal resides in the pores or is deposited on the pore walls. Jang further teaches that the carbon material serves to bridge the gaps between graphene sheets to form an interconnected electron-conducting pathway (0062 and 0112). They teach that having the lithium or sodium-attracting metal residing in pores of a graphene foam provides a safe and reliable site to receive and accommodate lithium/sodium during the battery charging step (0103). They teach that since the graphene sheets are bonded by a carbon phase to from the network, there is no possibility for otherwise isolated/separated graphene sheets to get re-stacked together thereby reducing the specific surface area (0129). The cells of the carbon-metal foam is depicted as being individual particles connected together to form the foam (0099 and Fig. 2b-c). Therefore, Jang provides a method of forming a foam for an alkali battery where they coat polymer particles with metal, impact the particles with a graphite material so as to peel graphene sheets from the graphite material, recover the graphene-embraced particles, consolidate the particles, and pyrolyze the polymer to form a carbon phase that bonds the graphene sheets to prevent them from re-stacking while also providing an electrical pathway where the metal is deposited in the pores of the carbon, providing a safe and reliable site for receiving and accommodating Li/Na. 
They teach that Au, Ag, Fe, Ti, Ni, Co, Al, Zn, Cr, V, Sn, Al, and Mn are lithium and sodium-attracting metals for lithium and sodium metal batteries (0040), indicating that Sn and Al are desirable as lithium-attracting metals for a lithium metal battery. They teach that the graphene-carbon-metal foam is an interconnected network of electrode active material that functions as the anode (0040 and 0049). They further teach that the step of pyrolyzing includes carbonizing the polymer at a temperature from 200°C to 2500°C (0063).
Kim teaches forming an anode active material for a lithium battery by mixing a metal particle powder, a polymer material, and pore-forming material, pulverizing the mixture, and sintering the pulverized mixture (0022-0023). They teach that the metal particle powder may include a metal that can be alloyed with lithium such as Sn, Al, etc. and alloys thereof (0023). They teach that suitable polymer materials include resins such as vinyl resins, phenol resins, cellulose resins, pitch resins, tar resins, and combinations thereof, but that any polymer that can be sintered to a carbon-based material by heating can be used (0024 and 0062). They teach that when the pulverized material is sintered, the pore-forming material is vaporized to generate empty spaces within the mixture, the polymer material is carbonized to form a conductive carbon-based coating layer, and metal nanowires grow from the metal particles that contacted the carbon-based coating layer (0060). They teach that sintering is performed at a temperature ranging from about 500°C to about 1400°C, where when sintering is done at a temperature greater than 1400°C the metal core particles melt and the shapes of the metal particles change (0065). They teach that the obtained active material is capable of preventing volume changes during charging and discharging (abstract). 
From the teachings of Jang and Kim, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zhamu to have coated polymer particles with a metal such as tin or aluminum, to have used the particles in place of the electrode active particles, and then to have pyrolyzed the resulting graphene-embraced metal/polymer particles at a temperature in the range of 500-1400°C to provide an active material for the alkali battery because Zhamu indicates that it is desirable to have particulate active material in the battery, where suitable metals include tin and aluminum, and Jang indicates that pyrolyzing a graphene-embraced polymer particle having a metal coating results in forming a conductive pathway that bonds the graphene while also providing a safe and reliable site for the metal such that it will be expected to provide a desirable active material particle in the process of Zhamu while containing lithium and sodium attracting metals for use in anodes of lithium and sodium metal batteries (i.e. tin and aluminum). Further, since Kim indicates that tin and aluminum can be combined with a polymer and undergo a heat treatment at 500-1400°C to pyrolyze the coating without melting of the metal, and the pyrolyzation temperature is within the range suggested by Jang, coating the particles with tin or aluminum before pyrolysis and using a temperature of 500-1400°C is expected to provide acceptable results as the metals will be expected to retain their shape during the pyrolysis while successfully carbonizing the polymer. Further, while Zhamu provides a carbon coating on the solid active material particle, since Jang indicates that a polymer particle can be coated with metal, embraced by graphene and then pyrolyzed to convert the polymer to carbon to provide a desirable material for an alkali battery it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that such a configuration will also provide a desirable active material particle for the battery of Zhamu. As to the energy impacting apparatus interpreted under 112(f), Zhamu further teaches that the energy impacting apparatus may be a vibratory ball mill, planetary ball mill, high energy mill, basket mill, agitator ball mill, cryogenic ball mill, micro ball mill, tumbler ball mill, stirred ball mill, pressurized ball mill, plasma-assisted ball mill, freezer mill, vibratory sieve, bead mill, nano bead mill, ultrasonic homogenizer mill, centrifugal planetary mixer, vacuum ball mill, or a resonant acoustic mixer, where the procedure can be done in a continuous manner (see for e.g. 0070). Jang also teaches that the energy impacting apparatus may be a vibratory ball mill, planetary ball mill, high energy mill, basket mill, agitator ball mill, cryo ball mill, micro ball mill, tumbler ball mill, continuous ball mill, stirred ball mill, pressurized ball mill, freezer mill, vibratory sieve, bead mill, nano bead mill, ultrasonic homogenizer mill, centrifugal planetary mixer, vacuum ball mill, or a resonant acoustic mixer (0059). Therefore, the energy impacting devices suggested by Zhamu and Jang are understood to meet the requirements of an energy impacting apparatus as such apparatus are described by the instant specification at page 17, line 22 through page 18, line 2, and as required by claims 10 and 17. Therefore, in the process of Zhamu in view of Jang and Kim, the polymer particle will be at least partially removed during pyrolyzation to provide the porous graphene particulates. Further since Jang indicates that after pyrolysis the foam has a cell configuration where each cell contains an integral graphene carbon-metal foam where the metal is deposited on the pore walls or lodged inside of the pores, the cells can have macroscopic or mesoscopic pores, where pore walls contain single-layer or few-layer graphene sheets (0040), and the metal is located in the pores (0099 and Fig. 2bc), the resulting porous graphene particulates of Zhamu in view of Jang and Kim are also expected to comprise a graphene shell encapsulating a porous core, wherein the graphene shell comprises multiple graphene sheets and the porous core comprises one or a plurality of pores and pore walls and the lithium-attracting or sodium-attracting metal resides in the pores or is deposited on the pore walls. 
Regarding claim 2, Zhamu in view of Jang and Kim suggest the limitations of instant claim 1. Jang further teaches that the solid polymer is partially removed by dissolving in a solvent prior to step (d) (0057). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have partially removed the sacrificial material by dissolving it in a solvent before pyrolyzing because Jang indicates that such a step is desirable in forming the porous graphene material. 
Regarding claim 3, Zhamu in view of Jang and Kim suggest the limitations of instant claim 1. Zhamu further teaches that the graphene is single-layer or few layer graphene sheets (0048 and 0071). They teach that the graphene can be pristine or non-pristine, i.e. oxidized graphene, graphene fluoride, or functionalized graphene (0110).
Jang further teaches that the pore walls contain single-layer or few-layer graphene sheets, where the few layer sheets have 2-10 layers of stacked graphene planes having an inter-plane spacing d002 from 0.3354 nm to 0.4 nm as measured by X-ray diffraction (0040). They teach that the graphene can be pristine or non-pristine graphene having 0.001% to 25% by weight of non-carbon elements (0040). 
From the teachings of Jang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zhamu in view of Jang and Kim to have used single-layer or few-layer graphene sheets, where the few layer sheets have 2-10 layers of stacked graphene planes having an inter-plane spacing d002 from 0.3354 nm to 0.4 nm as measured by X-ray diffraction and to have used non-pristine graphene having 0.001% to 25% by weight of non-carbon elements because Jang indicates that such graphene is desirable when forming the porous graphene encapsulated particulates for use in an alkali battery. Therefore, in the process of Zhamu in view of Jang and Kim the few-layer graphene will have a layer number and spacing within the claimed range and the non-pristine graphene will have a weight range of non-carbon elements within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claims 4 and 15, Zhamu in view of Jang and Kim suggest the limitations of instant claims 3 and 14. Zhamu further teaches that the graphene can be oxidized graphene, graphene fluoride, or functionalized graphene (0110).
Jang further teaches that the non-pristine graphene is selected from graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, doped graphene, chemically functionalized graphene, or a combination thereof (0040).
From the teachings of Jang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, doped graphene, chemically functionalized graphene, or a combination thereof for forming the graphene embraced particulates because Jang indicates that such that such graphene materials are desirable when forming the porous graphene encapsulated particulates for use in an alkali battery.
Regarding claim 9, Zhamu in view of Jang and Kim suggests the limitations of instant claim 1. As discussed above for claim 1, Zhamu in view of Jang and Kim suggests encapsulating the metal-decorated sacrificial particles with graphene by using an impacting apparatus such as a ball mill, where the ball milling media is optional, where Zhamu indicates using a ball mill (0070) and Jang indicates using a ball mill (0059). Zhamu indicates that the graphitic material has not been intercalated, oxidized or exfoliated (abstract). Jang also teaches that the graphitic material preferably contains a non-intercalated and non-oxidized graphitic material that has never been previously exposed to chemical or oxidation treatment (0058). Therefore, they provide the suggestion of ball milling a mixture containing multiple particle of the metal-decorated sacrificial material, particles of a graphitic material that have never been intercalated and exfoliated and optional ball milling media.
Regarding claims 10 and 17, Zhamu in view of Jang and Kim suggest the limitations of instant claims 9 and 14. Zhamu further teaches that the energy impacting apparatus may be a vibratory ball mill, planetary ball mill, high energy mill, basket mill, agitator ball mill, cryogenic ball mill, micro ball mill, tumbler ball mill, stirred ball mill, pressurized ball mill, plasma-assisted ball mill, freezer mill, vibratory sieve, bead mill, nano bead mill, ultrasonic homogenizer mill, centrifugal planetary mixer, vacuum ball mill, or a resonant acoustic mixer, where the procedure can be done in a continuous manner (0070). Jang also teaches that the energy impacting apparatus may be a vibratory ball mill, planetary ball mill, high energy mill, basket mill, agitator ball mill, cryo ball mill, micro ball mill, tumbler ball mill, continuous ball mill, stirred ball mill, pressurized ball mill, freezer mill, vibratory sieve, bead mill, nano bead mill, ultrasonic homogenizer mill, centrifugal planetary mixer, vacuum ball mill, or a resonant acoustic mixer (0059).
Regarding claim 11, Zhamu in view of Jang and Kim suggest the limitations of instant claim 9. Zhamu further teaches that the milling media is stainless steel or zirconia (0100). Jang also teaches using zirconium dioxide or steel balls as the milling media or impacting balls (0115). Therefore, both Zhamu and Jang suggest using metal alloy or a ceramic for the milling media.
Regarding claims 13 and 16, Zhamu in view of Jang and Kim suggest the limitations of instant claims 1 and 14. Zhamu further teaches that the particles of solid electrode active material contain pre-lithiated or pre-sodiated particles by intercalating with Li or Na ions by electrochemical charging before being wrapped by graphene sheets (0055). They teach that by pre-lithiating or pre-sodiating the particles, the electrode would no longer have any issues of electrode expansion and expansion-induced failure during subsequent charge-discharge cycles (0055).
Jang further teaches that the integral graphene-carbon-metal foam can be lithiated or sodiated before or after the cell is made (0100). They teach that a lithium or sodium metal foil or particles may be implemented at the anode and during the first battery discharge cycle lithium or sodium ions migrate to the cathode and that during the subsequent re-charge cycle lithium or sodium ions are released by the cathode active material and migrate back to the anode (0100-0102). They teach that the lithium or sodium ions naturally diffuse through the pore walls to reach the lithium- or sodium-attracting metal lodged inside the pores or on the inner pore walls of the foam so that the foam can be pre-lithiated or pre-sodiated electrochemically prior to being incorporated as an anode layer (0102). 
From the teachings of Zhamu and Jang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have pre-lithiated or pre-sodiated the graphene embraced particles before incorporation into the battery because Zhamu indicates that pre-lithiating or pre-sodiating the active particles prevents expansion related issues and Jang indicates that the graphene/carbon foam can be pre-lithiated or pre-sodiated prior to incorporation into a battery where lithium or sodium ions naturally diffuse through the pore walls to reach the lithium- or sodium-attracting metal lodged inside the pores or on the inner pore walls of the foam such that the ions are also expected to be capable of diffusing through the particles in the process of Zhamu in view of Jang and Kim so as to at least partially fill the pores of the particles and be in contact with the lithium or sodium-attracting metal so as to provide pre-lithiated or pre-sodiated active particles that avoid expansion related problems. Therefore, the process is considered to provide the claimed lithium or sodium preloaded graphene particulates.
Regarding claim 18, Zhamu in view of Jang and Kim suggest the limitations of instant claim 14. Zhamu further teaches that the procedure of operating the energy impacting apparatus may be conducted in a continuous manner using a continuous energy impacting device (0070). Jang further teaches that the process is done with a continuous ball mill (0059), such that it is understood to be continuous since it is a continuous impacting apparatus. It is noted that the 112(f) interpretation of the energy impacting apparatus was discussed above for claim 14.
Regarding claim 19, Zhamu in view of Jang and Kim suggest the limitations of instant claim 1. Zhamu further teaches preparing lithium-ion cells or lithium metal cells using a conventional slurry coating method where the anode composition includes active material, i.e. graphene-encapsulated active particles, acetylene black, and PVDF binder dissolved in NMP, where the amount of binder is 8 wt. % (0166). They teach that that graphene proportion in the graphene-embraced particles is from 0.01 to 20% by weight based on the total weight of graphene and solid active material particles combined (0076). Therefore, assuming 100 g of solids in the slurry, there will be 85 g of particles which will range from 0.85-17 g of graphene (0.01-20% by weight) and 8 g of binder to provide a range of 32-90.4% by weight of binder based on the total weight of graphene sheets and binder, such that it overlaps the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). Since the PVDF is used as a binder it is understood to hold the multiple graphene sheets in the encapsulating shell together as a composite shell.
Regarding claim 20, Zhamu in view of Jang and Kim suggest the limitations of instant claim 19. Zhamu further teaches including acetylene black in the anode slurry (0166), such that the mixture will include an electron-conducting material and since the binder binds the materials together it is considered to comprise acetylene black as the electron-conducting material.
Regarding claim 25, Zhamu in view of Jang and Kim suggest the limitations of instant claim 1. Zhamu further teaches producing the graphene-embraced electrode active materials for either an anode active material or a cathode active material (0048). They teach preparing lithium-ion cells or lithium metal cells using a conventional slurry coating method where the anode composition includes active material, i.e. graphene-encapsulated active particles, acetylene black, and PVDF binder dissolved in NMP, where the amount of binder is 8 wt. % (0166). They teach coating the slurries onto a Cu foil and drying to remove solvent where the anode layer, separator layer, and cathode layer are laminated to provide the cell (0166), indicating that an anode layer is formed from a mixture including a plurality of graphene-encapsulated particles. Therefore, Zhamu in view of Jang and Kim suggests incorporating a plurality of particulates produced by the process of claim 1 to form an anode electrode.
Regarding claims 26 and 27, Zhamu in view of Jang and Kim suggest the limitations of instant claim 25. Zhamu further teaches that the anode layer, separator layer, and cathode layer are laminated together and housed in an envelope followed by injecting with LiPF6 electrolyte solution (0166). Zhamu further teaches that the particles of solid electrode active material contain pre-lithiated or pre-sodiated particles by intercalating with Li or Na ions by electrochemical charging before being wrapped by graphene sheets (0055). They teach that by pre-lithiating or pre-sodiating the particles, the electrode would no longer have any issues of electrode expansion and expansion-induced failure during subsequent charge-discharge cycles (0055).
Jang further teaches that the integral graphene-carbon-metal foam can be lithiated or sodiated before or after the cell is made (0100). They teach that a lithium or sodium metal foil or particles may be implemented at the anode, i.e. between the foam layer and the porous separator, and during the first battery discharge cycle lithium or sodium ions migrate to the cathode and that during the subsequent re-charge cycle lithium or sodium ions are released by the cathode active material and migrate back to the anode (0100-0102). 
From the teachings of Jang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cell of Zhamu so that the anode is in contact with a foil or particles of lithium or sodium metal between the anode layer and the separator because Zhamu indicates that lithiating or sodiating the particles prevents issues associated with expansion and Jang indicates that the material can be lithiated or sodiated after forming the cell by placing a foil or particles of lithium or sodium metal between the anode and separator such that it will be expected to provide a suitable cell while also preventing expansion issues by lithiating or sodiating the material. Therefore, in the process of Zhamu in view of Jang and Kim a cathode, the anode electrode, a lithium or sodium source in ionic contact with the anode electrode (since Li+ or Na+ ions can travel to the lithium or sodium-attracting metal), and an electrolyte in ionic contact with both said cathode and said anode electrode (since it is injected into the cell as the electrolyte) will be combined to provide the alkali metal battery cell, where the lithium or sodium source is selected from a foil or particles of lithium or sodium.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu, US 2017/0338472 A1 in view of Jang, US 2017/0352868 A1 and Masuda, US 2017/0040613 A1. 
It is noted that the second inventor is used for US 2017/0352868 A1 to differentiate between the references. 
Regarding claim 5, Zhamu teaches process for producing graphene encapsulated particulates for an alkali metal battery (abstract, where the battery electrode containing the produced active material is for a lithium-ion battery, lithium metal secondary battery, sodium-ion battery, sodium metal secondary battery, etc., see for e.g. 0077, such that the battery includes alkali metal batteries) said process comprising: 
(B) mixing multiple particles of a graphitic material, multiple particles of a lithium-attracting or sodium-attracting metal selected from Zn, Ti, Al, Co, Ni, or Sn, or alloys thereof and an optional ball-milling media to form a mixture in an impacting chamber of an energy impacting apparatus (0049-0050, 0060, and 0100); 
(C) operating said energy impacting apparatus with a frequency and an intensity for a length of time sufficient for peeling off graphene sheets from said graphitic material and transferring said graphene sheets to surfaces of the solid electrode active particles, i.e. the lithium or sodium-attracting metal, to produce graphene-embraced electrode active particles inside said impacting chamber (0051); and 
(D) recovering said graphene-embraced electrode active material from said impacting chamber (0052). 
They teach that the solid electrode active particles can be pre-coated with a carbon precursor material such as a polymer where the coated electrode active material is heated to convert the precursor material to a carbon material and pores, wherein the pores for empty spaces between surfaces of the solid electrode active material particles and the graphene sheets, and the carbon material is coated on the surface of the solid electrode active material particles and/or chemically bonds the graphene sheets together (0057). They teach that the electrode active material for an anode maybe nickel, cobalt, and titanium among others (0060). They teach that the battery electrode contains the graphene-embraced electrode active material produced by the described method (0077), indicating that it is desirable to use graphene embraced electrode active material particles in a battery electrode. 
They teach that the invention relates to the field of lithium batteries (0001). They teach that the battery electrode containing the graphene-embraced electrode active material may be a lithium-ion battery, lithium metal secondary battery, sodium-ion battery, or a sodium metal secondary battery (0077). They teach that the particles of electrode active material may be an anode active material selected from lithiated and un-lithiated zinc, aluminum, titanium, nickel, cobalt, etc. (0060). 
They do not teach forming a graphene-embraced particle formed by coating a sacrificial particle with a lithium-attracting or a sodium-attracting metal or partially or completely removing the sacrificial particle. 
Jang teaches process for producing graphene/carbon particulates for an alkali metal battery (where a graphene-carbon hybrid foam is provided for a lithium or sodium metal battery, i.e. and alkali metal battery, abstract, where the process provides graphene-coated or graphene-embraced polymer particles that are consolidated and pyrolyzed, 0049-0055) said process comprising: 
(A) Depositing particles or coating of a lithium-attracting metal or sodium attracting metal onto surfaces of a sacrificial material to obtain metal-deposited sacrificial particles, wherein said lithium-attracting or sodium-attracting metal is selected from Au, Ag, Mg, Zn, Li, Na, K, Al, Fe, Mn, Sn, V, Cr, or an alloy thereof (where a controlled amount of a higher melting point metal such as Au, Ag, Ni, Mn, and Fe is deposited on the surfaces of carrier polymer particles, 0159, indicating a lithium-attracting or sodium-attracting metal is applied to the polymer particle surface, where the polymer is pyrolyzed to be converted to carbon, see for e.g. 0055, indicating it is sacrificial, i.e. at least a portion of the polymer is removed during pyrolyzing); 
(B) mixing multiple particles of a graphitic material, said metal-deposited sacrificial particles, and an optional ball-milling media to form a mixture in an impacting chamber of an energy impacting apparatus (0049-0051, 0056, and 0159); 
(C) operating said energy impacting apparatus with a frequency and an intensity for a length of time sufficient for peeling off graphene sheets from said graphitic material and transferring said graphene sheets to surfaces of said metal-deposited sacrificial particles to produce graphene-embraced metal-deposited polymer particles inside said impacting chamber (0051 and 0159); 
(D) recovering said graphene-embraced metal-deposited sacrificial particles from said impacting chamber (0052 and 0159); and 
(E) partially or completely removing the sacrificial particles from the graphene embraced metal-decorated sacrificial particles to form porous graphene particulates (pyrolyzing said graphene-embraced metal-deposited polymer particles to thermally convert said polymer into pores and carbon or graphite that bonds said graphene sheets, 0055, such that the polymer or sacrificial material is at least partially removed during conversion to carbon). 
Jang teaches that during pyrolysis the carbon atoms are able to permeate around the metal coating layer to bond together graphene sheets (0159) and after pyrolysis the foam has a cell configuration where each cell contains an integral graphene carbon-metal foam where the metal is deposited on the pore walls or lodged inside of the pores, which is depicted as having a porous core, and the cells can have macroscopic or mesoscopic pores, and the metal is located in the pores (0099 and Fig. 2bc). It is noted that since they indicate when coating the polymer with metal that the carbon atoms are able to permeate around the metal and they indicate that the polymer becomes porous upon pyrolysis (0099), the metal would also be expected to be in the pores of the carbon material because the carbon is around the metal so as to provide a graphene shell encapsulating a porous core and the porous core comprises one or a plurality of pores (Fig. 2B), and pore walls, where the lithium-attracting or sodium-attracting metal resides in the pores or is deposited on the pore walls. Jang further teaches that the carbon material serves to bridge the gaps between graphene sheets to form an interconnected electron-conducting pathway (0062 and 0112). They teach that having the lithium or sodium-attracting metal residing in pores of a graphene foam provides a safe and reliable site to receive and accommodate lithium/sodium during the battery charging step (0103). They teach that since the graphene sheets are bonded by a carbon phase to from the network, there is no possibility for otherwise isolated/separated graphene sheets to get re-stacked together thereby reducing the specific surface area (0129). The cells of the carbon-metal foam is depicted as being individual particles connected together to form the foam (0099 and Fig. 2b-c). Therefore, Jang provides a method of forming a foam for an alkali battery where they coat polymer particles with metal, impact the particles with a graphite material so as to peel graphene sheets from the graphite material, recover the graphene-embraced particles, consolidate the particles, and pyrolyze the polymer to form a carbon phase that bonds the graphene sheets to prevent them from re-stacking while also providing an electrical pathway where the metal is deposited in the pores of the carbon, providing a safe and reliable site for receiving and accommodating Li/Na. 
They teach that Au, Ag, Fe, Ti, Ni, Co, Al, Zn, and Mn are lithium and sodium-attracting metals for lithium and sodium metal batteries (0040). They teach that the graphene-carbon-metal foam is an interconnected network of electrode active material that functions as the anode (0040 and 0049). 
From the teachings of Jang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zhamu to have coated polymer particles with a metal such as gold, silver, iron, and manganese, to have used the particles in place of the electrode active particles, and then to have pyrolyzed the resulting graphene-embraced metal/polymer particles to provide an active material for the alkali battery because Zhamu indicates that it is desirable to have particulate active material in the battery and Jang indicates that pyrolyzing a graphene-embraced polymer particle having a metal coating results in forming a conductive pathway that bonds the graphene while also providing a safe and reliable site for the metal such that it will be expected to provide a desirable active material particle in the process of Zhamu while containing metals indicated by Jang as being lithium and sodium attracting for use in anodes of lithium and sodium metal batteries, where the metals suggested by Jang are indicated as being alternatives to the metals of Zhamu and Zhamu teaches using the material for lithium and sodium metal batteries, such that it will be expected to provide a suitable material in the process of Zhamu, i.e. contain a desirable active electrode material (metal), graphene, and carbon. Further, while Zhamu provides a carbon coating on the solid active material particle, since Jang indicates that a polymer particle can be coated with metal, embraced by graphene and then pyrolyzed to convert the polymer to carbon to provide a desirable material for an alkali battery it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that such a configuration will also provide a desirable active material particle for the battery of Zhamu. As to the energy impacting apparatus interpreted under 112(f), Zhamu further teaches that the energy impacting apparatus may be a vibratory ball mill, planetary ball mill, high energy mill, basket mill, agitator ball mill, cryogenic ball mill, micro ball mill, tumbler ball mill, stirred ball mill, pressurized ball mill, plasma-assisted ball mill, freezer mill, vibratory sieve, bead mill, nano bead mill, ultrasonic homogenizer mill, centrifugal planetary mixer, vacuum ball mill, or a resonant acoustic mixer, where the procedure can be done in a continuous manner (0070). Jang also teaches that the energy impacting apparatus may be a vibratory ball mill, planetary ball mill, high energy mill, basket mill, agitator ball mill, cryo ball mill, micro ball mill, tumbler ball mill, continuous ball mill, stirred ball mill, pressurized ball mill, freezer mill, vibratory sieve, bead mill, nano bead mill, ultrasonic homogenizer mill, centrifugal planetary mixer, vacuum ball mill, or a resonant acoustic mixer (0059). Therefore, the energy impacting devices suggested by Zhamu and Jang are understood to meet the requirements of an energy impacting apparatus as such apparatus are described by the instant specification at page 17, line 22 through page 18, line 2, and as required by claims 10 and 17. Therefore, in the process of Zhamu in view of Jang the polymer particle will be at least partially removed during pyrolyzation to provide the porous graphene particulates. Further since Jang indicates that after pyrolysis the foam has a cell configuration where each cell contains an integral graphene carbon-metal foam where the metal is deposited on the pore walls or lodged inside of the pores, the cells can have macroscopic or mesoscopic pores, where pore walls contain single-layer or few-layer graphene sheets (0040), and the metal is located in the pores (0099 and Fig. 2bc), the resulting porous graphene particulates of Zhamu in view of Jang are also expected to comprise a graphene shell encapsulating a porous core, wherein the graphene shell comprises multiple graphene sheets and the porous core comprises one or a plurality of pores and pore walls and the lithium-attracting or sodium-attracting metal resides in the pores or is deposited on the pore walls.
Jang further teaches using polymer carrier particles formed from polyvinyl alcohol (0061). Jang further teaches that the solid polymer is partially removed by dissolving in a solvent prior to step (d) (0057). 
They do not specifically indicate that polyvinyl alcohol is water soluble or that the polymer is selected from the listed materials.
Masuda teaches composite particles for an electrochemical device electrode that includes an electrode active material, a particulate binder resin, a water-soluble polymer, and a composite or a water-soluble polymer and crystalline cellulose (abstract). They teach that the water-soluble polymer may include polyvinyl alcohol, polyacrylic acid, etc. (0065). 
From the teachings of Masuda, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zhamu in view of Jang to have used polyacrylic acid as the polymer material particle because Masuda indicates that such materials are suitable alternatives for polyvinyl alcohol and that polyacrylic acid and polyvinyl alcohol are water soluble, indicating that they dissolve in water, such that it will provide the desired and predictable result of providing a simple substitution of one known polymer material for another while also providing the benefit of being capable of dissolving in water (i.e. a suitable solvent as required by Jang) such that it will be environmentally friendly by not requiring a harsh solvent. Therefore, Zhamu in view of Jang and Masuda provide the features of claim 5.  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu in view of Jang and Kim as applied to claim 1 above, and further in view of Audenaert, WO 2017/064423.
	The following citations for Audenaert, WO 2017/064423 are in reference to Audenaert, US 2018/0304578 A1 which is considered to be the English translation of Audenaert, WO 2017/064423 because it is the US national stage of the PCT application.  
	Regarding claim 8, Zhamu in view of Jang and Kim suggest the limitations of instant claim 1, where it is suggested to coat the sacrificial material with tin or aluminum.
	They do not teach how the metal is deposited on the polymer particle.
	Audenaert teaches a method for producing a conductive composite material formed by coating polymer particles with metal (abstract and 0010). They teach that the conductive composite particles consist of a core formed of a polymer matrix which is coated with a shell of at least one conductive metal (0018). They teach that the metals to be used include tin and aluminum amongst others (0034). They teach that the application of the metallic coating to the polymer particles may be carried out by various methods such as physical vapor deposition or by vacuum sputtering (0035). 
	From the teachings of Audenaert, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zhamu in view of Jang and Kim to have deposited the tin or aluminum metal onto the polymer particles by PVD or sputtering because Audenaert teaches that such a method is suitable for depositing tin or aluminum onto polymer particles such that it will be expected to provide the metal-coated polymer particles as desired. 
	

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu in view of Jang and Kim as applied to claim 20 above, and further in view of Song, US 2018/0006307 A1.
	Regarding claims 21 and 22, Zhamu in view of Jang and Kim suggest the limitations of instant claim 20, where Zhamu teaches including acetylene black in the slurry mixtures such that the binder will also comprise acetylene black as the electron-conducting material.
	They do not teach that the electron-conducting material is a material of claim 21.
	Song teaches an electrode for a lithium secondary battery (abstract). They teach that the negative electrode may contain a binder and a conductive material along with the negative electrode active material, where the conductive material is the same as that for the positive electrode (0067). They teach that the positive electrode material may comprise, along with the positive electrode active material, a conductive material for moving electrons smoothly inside the positive electrode, and a binder for enhancing the binding strength (0057). They teach that the conductive material may be a carbon-based material such as carbon black, acetylene black, and Ketjen black, or a conductive polymer such as polyaniline, polythiophene, polyacetylene, and polypyrrole (0058). 
	From the teachings of Song, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zhamu in view of Jang and Kim to have used a conductive polymer such as polyaniline, polythiophene, polyacetylene, and polypyrrole as the electron-conducting material because Song indicates that such a material is a suitable substitution for acetylene black in an electrode for a lithium secondary battery such that it will be expected to provide the predictable and desirable result of acting as a suitable electron-conducting material. 

	 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 11, and 13-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/288968 (reference application, US PG-PUB 2020/0280055 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the copending application provides a process for producing porous graphene/carbon particulates for an alkali metal battery by depositing particles or coating a lithium-attracting metal or sodium-attracting metal onto surface of polymer particles, where the lithium- or sodium-attracting metal is selected from Mg, Zn, Li, Na, K, Al, Sn, or an alloy thereof, mixing multiple particles of a graphitic material, the metal-deposited polymer carrier particles, and an optional ball-milling media to form a mixture in an impacting chamber of an energy impacting apparatus, operating the energy impacting apparatus with a frequency and intensity for a length of time sufficient for peeling off graphene sheets from said metal-deposited polymer carrier particles to produce graphene-embraced metal-deposited polymer particles inside the impacting chamber, recovering the particles, and pyrolyzing the particles to thermally convert the polymer to carbon, wherein at least a porous graphene/carbon particulate comprises a graphene/carbon shell encapsulating a porous core, wherein said porous core comprises one or a plurality of pores and pore walls with the lithium- or sodium-attracting metal residing in the pores or deposited on the pore walls. Since the copending application teaches pyrolyzing the polymer carrier, it is understood to be at least partially removed because it will lose mass associated with the process. Further, pyrolyzing the polymer is considered to be equivalent to burning off the sacrificial material as required by instant claim 2. Therefore, claim 1 of the copending application provides the process of instant claims 1, 2, and 14.
Further, instant claim 11 is equivalent to claim 6 of the copending application, instant claims 13 and 16 are equivalent to claim 3 of the copending application, instant claim 15 is equivalent to claim 2 of the copending application, instant claim 17 is equivalent to claim 4 of the copending application, and instant claim 18 is equivalent to claim 5 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered.
In light of the amendments to the claims, the previous 112(b) rejections have been withdrawn.
Regarding Applicant’s arguments over claims 1 and 14, it is noted that Zhamu teaches that the particles of electrode active material may be tin, zinc, or aluminum (0060). Jang teaches that the lithium-attracting metal is selected from Mg, Zn, Na, K, Al, Sn, or an alloy thereof (0040). Jang does not suggest using one of these metals as a coating for the polymer carrier as they only suggest using higher melting point metals for the coating (0159). Therefore, the rejections of claims 1 and 14 have been modified with the new reference of Kim which indicates that tin and aluminum can be combined with a carbon material and heated to 500-1400°C to carbonize the polymer without melting the metal (0060-0062 and 0065). Therefore, the combination of Zhamu in view of Jang and Kim provide the suggestion of performing the required claim steps.
Regarding Applicant’s arguments over claim 5, these arguments are considered persuasive in light of the amendments to the claim. Therefore, the rejection has been modified with the new references of Masuda which teaches that polyacrylic acid is a water-soluble polymer that is an alternative to polyvinyl alcohol, providing the suggestion to use polyacrylic acid as a simple substitution of one known water-soluble polymer for another. 
It is further noted that the double patenting rejection is still upheld.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718